Per curiam.
This matter is before the Court on the special master’s recom*756mendation that the Court accept Respondent Thomas Matthew Conway’s Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In the petition, Conway admits that on July 19, 2001 he was sentenced under the First Offender Act pursuant to his plea of guilty to one count of theft by taking (OCGA § 16-8-2) and one count of forgery in the first degree (OCGA § 16-9-1) in the Superior Court of Fulton County (Accusation No. 00SC14795). Conway admits that the allegations are felony violations and that entry of his guilty plea thus constitutes a violation of Rule 8.4 (a) (2) (it shall be a violation of the Georgia Rules of Professional Conduct for a lawyer to be convicted of a felony) of Bar Rule 4-102 (d). The State Bar stipulates that acceptance of Conway’s petition is in the best interests of the Bar and the public, and the special master also recommends that the Court accept Conway’s petition.
Decided February 4, 2002.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Strongwater & Cherniak, Jay L. Strongwater, for Conway.
We have reviewed the record and accept Conway’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of Thomas Matthew Conway hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. Conway is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.